DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	After a further search and a thorough examination of the present application and in light of the Applicant’s arguments and in light of the prior art made of record, claims 1-6, 34-62, 64-72 and 223-306 are found to be in condition for allowance.


Reasons for Allowance
3.	The following is an Examiner’s statement of reasons for the indication of allowable subject matter:
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “a display system comprising a first and second display devices with a motion sensor wherein the motion sensor is configured to detect movements of the first display device, in which in response to the motion sensor detecting a movement of the first display device, the display controller is configured to determine an updated position of the first display device relative to the second display device, and determine an image to be shown on the first display device based on the updated position of the first display device relative to the second display device.”
The Prior art of record further fails to teach or suggest “a display system comprising a first and second display devices wherein when the second display panel is at the first position, the second display panel is in front of the first display panel and covers a first portion of the first active display region, when the second display panel is at the second position, the second display panel is also in front of the first display panel and covers a second portion of the first active display region, and the first portion is larger than the second portion.”

The closest prior art combination Jongman (US Patent Application Publication no. 2016/0014882) in view of Kim et al. (US Patent Application Publication no. 2015/0220299)  teaches “that an encapsulation may be provided to protect the edge of the media”; it further teaches that “a transparent top and bottom encapsulation films are sealed together”. The transparent encapsulation film of the combination is not a transparent border region of a display panel as specified in the newly amended claims as well as the newly added claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424